                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ESTATE OF ADAM CHRISTOPHER                              CASE NO. C20-1320-JCC
     JENSEN, by the Personal Representative
10
     PAULA DOW, et al.,                                      ORDER
11
                               Plaintiffs,
12          v.

13   COUNTY OF SNOHOMISH, et al.,
14                             Defendants.
15

16          This matter comes before the Court on the parties’ stipulated motion to file confidential
17   material under seal (Dkt. No. 43). Having considered the motion and the relevant record and
18   finding good cause, the Court hereby GRANTS the motion for the reasons described below.
19          Plaintiff has filed a civil rights lawsuit pursuant to 42 U.S.C. § 1983 in which she alleges,
20   among other things, that on September 9, 2018 Snohomish County Defendants used excessive
21   force against her son, resulting in his death. (Dkt. No. 4.) During discovery, the Snohomish
22   County Defendants produced documents relating to the Snohomish County Multiple Agency
23   Response Team’s investigation of the incident. (Dkt. No. 43 at 2.) Those documents have been
24   marked “Confidential” pursuant to the protective order in this matter. (Id.)
25          Plaintiffs seek to include some of those documents to support its upcoming briefing
26   opposing the Snohomish County Defendants’ summary judgment motion. (Id.) Due to the

     ORDER
     C20-1320-JCC
     PAGE - 1
 1   sensitive nature of the documents and, pursuant to the protective order, the parties move that the

 2   documents be submitted and maintained under seal. (Id.) Parties may seek to file a document

 3   under seal pursuant to Local Civil Rule 5(g). While there is a strong presumption of public

 4   access to the Court’s files, a document designated as “confidential” in discovery that a party

 5   seeks to attach to a dispositive motion may be filed under seal so long as the party shows

 6   “compelling reasons” to do so. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172,

 7   1178-81 (9th Cir. 2006).

 8          The documents Plaintiffs seek to file contain confidential information that, if publicly
 9   disclosed prior to trial, may result in the formation of improper bias by potential jurors. (Dkt. No.
10   43 at 2.) This is a sufficiently compelling reason to maintain such information under seal and that
11   reason outweighs the public’s interest in its disclosure. See Karpenski v. Am. Gen. Life Cos.,
12   LLC, 2013 WL 5588312, slip. op. at 1 (W.D. Wash. 2013).
13          Accordingly, the Court GRANTS the motion to seal (Dkt. No. 43) the following
14   documents to be filed in support of Plaintiffs’ opposition brief: Jensen_000010 - Jensen_000193,
15   Jensen_000205 - Jensen_000237, Jensen_000293 - Jensen_000294, and Jensen_000314 -
16   Jensen_000446.
17

18          DATED this 3rd day of May 2021.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C20-1320-JCC
     PAGE - 2
